Moule, J. (dissenting).
Under the facts of this case defendant was neither deprived of his critical stage right to counsel nor coerced into making an involuntary confession.
Defendant was arrested at approximately 2 o’clock on the afternoon of July 19, 1979 in connection with a bank robbery and shooting which had occurred earlier that day. Defendant was immediately advised of his Miranda rights and subsequently questioned for five or six hours. Later that evening, at 10:35 p.m., Sergeant Dove filled out a felony complaint charging defendant with second degree murder and criminal possession of a weapon in the second degree. Detective Sergeant Gorski and his partner resumed the questioning of defendant at about midnight. This round of questioning was concluded around 2 o’clock on the morning of July 20, at which time Gorski told defendant that he could contact him during the night if he wished. Sometime prior to 9 o’clock on the morning of the 20th, defendant asked to speak to Gorski. Defendant was then brought to the homicide department to meet with Sergeant Dove and another officer. Defendant stated that he wanted to talk about the homicide and attempted robbery because he was concerned about his family. Defendant requested to first speak with his father and was allowed to do so.
After speaking with his father, defendant met with an Assistant District Attorney who offered him a plea to a class C felony in return for his making a complete and truthful statement about the attempted robbery and his future cooperation with the investigation. Defendant, pursuant to his request, was told the range of sentences that could be imposed for a class C felony. Defendant then agreed to this arrangement and gave a videotaped statement. Taping commenced at 10:52 a.m. and was completed *17at 12:13 p.m.1 Police determined during the course of the taping that defendant was not being truthful because he omitted any reference to the involvement of his girlfriend, Ethel Ridgeway, who police knew was involved in the crime. As a result of his suspected untruthfulness, the offer previously made to defendant was then withdrawn. Defendant was arraigned during the afternoon of July 20. The felony complaint charging defendant with three counts of second degree murder and one count of criminal possession of a weapon in the second degree was also filed at that time.
CPL 140.20 (subd 1) requires that a person arrested without a warrant be arraigned and that an accusatory instrument charging the person with the offenses in question be filed “without unnecessary delay”. Failure to comply with this statutory mandate for the purpose of depriving a defendant of his right to counsel requires suppression of any statements taken in violation of this right. The initial question presented is, thus, whether the failure to arraign defendant and file the felony complaint against him until the afternoon of July 20 constitutes “unnecessary delay” under the statute.
This same question was presented in People v Hopkins (58 NY2d 1079). In Hopkins, defendant was arrested for sexually assaulting a teen-age girl. Approximately one hour prior to his scheduled arraignment on charges stemming from that incident, defendant admitted committing two other unrelated and unsolved crimes. The scheduled arraignment was then changed from 9:00 a.m. to 3:30 p.m. On appeal, defendant argued that delaying the arraignment caused his right to counsel to automatically attach. The Court of Appeals rejected this argument, stating: “[S]uch a delay does not cause the right to counsel to attach automatically. In any event, in the present case, the unexpected revelations concerning the two unsolved murders were more than sufficient justification for postponing the originally scheduled arraignment to a later time” (People v Hopkins, supra, p 1081). Similarly, the defendant’s request to speak with police along with the subsequent discussion of a plea arrangement with the Assistant District Attorney *18and the making of his statement provided sufficient justification for arraigning defendant on the afternoon of the 20th instead of in the morning of that day. The sequence of events occurring on the morning of the 20th, initiated by defendant, was not “calculated to deprive defendant of his right to counsel” {People v Wilson, 56 NY2d 692, 694) and the delay in arraignment was not “unnecessary” within the meaning of CPL 140.20 (subd 1). Defendant was, thus, not deprived of his critical stage right to counsel and, hence, his taped statement should not be suppressed on that ground.
Defendant also contends that his statement should be suppressed on the ground that it was involuntarily given. The hearing court denied defendant’s motion to suppress his confession on this ground and made the following factual determinations:
“[M]otivated by negotiations to lower the degree of the charges against him in exchange for his cooperation with law enforcement, [defendant] voluntarily confessed. His chronic Kidney ailment, which requires intermittent dialysis, did not interfere with voluntariness.
“It is entirely clear that this most experienced law violator was abundantly aware of his rights both from prior experience with police and from Miranda warnings given to him on this occasion. He did not request an attorney. His father’s discussion on the subject with one of the officers was not an actual request for an attorney nor of a nature to require police to stop questioning; nor was the father then acting in the presence of or at the direction of defendant who himself could of course have asked for an attorney if that was his wish.”
The hearing court’s determination that defendant’s confession was voluntary should not be disturbed unless the inferences drawn from the testimony presented at the hearing are not supported by the record (People v Anthony, 24 NY2d 696, 702; People v Baker, 23 NY2d 307, 319). Considering the totality of the circumstances surrounding defendant’s confession (Clewis v Texas, 386 US 707; Fikes v Alabama, 352 US 191; People v Anderson, 42 NY2d 35), particularly his previous experience with police and the criminal justice system and his motivation for cooperating *19with the authorities, the hearing court’s decision is amply supported by the record and should not be disturbed on appeal.
The cases of People v Holland (48 NY2d 861) and People v Anderson (supra) involved extreme instances of police overreaching and are factually dissimilar from the situation here. In Anderson, defendant was placed in an interrogation room and continuously interrogated for 19 hours, not allowed to sleep, not given any food until he was ready to confess, and not even given his Miranda warnings until he had been in custody for over 13 hours. In Holland, defendant was unjustifiably not arraigned for 48 hours after his arrest,2 led to believe that he would not be returned to Louisiana to face unrelated charges if he cooperated with police, and dissuaded from contacting counsel by an Assistant District Attorney. Defendant in the instant case was neither coerced nor deceived into making his confession; his intention, as evidenced by his discussions with the Assistant District Attorney over the maximum sentence he could receive for pleading to a class C felony, was to obtain a favorable arrangement for himself. The fact that the offer to plead to the lesser crime was withdrawn as a result of his failure to abide by the terms of the arrangement does not render defendant’s confession involuntary, since “[t]here were no absolute assurances given that defendant’s co-operation would result in more favorable treatment” (People v Perry, 77 AD2d 269, 273).
The judgment should be affirmed.
Doerr and Green, JJ., concur with Hancock, Jr., J. P.; Callahan and Moule, JJ., dissent and vote to affirm the judgment in an opinion by Moule, J.
Judgment reversed, on the law and facts, motion to suppress granted, in accordance with opinion, and new trial granted.

. The tape was only 65 minutes long.


. An unnecessary delay in arraignment may, independent of any question regarding defendant’s critical stage right to counsel, be considered in determining the voluntariness of a confession (People v Hopkins, supra).